Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/29/21 with respect to the amendments to claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn; all pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a backlight module comprising:
a mold frame which is fixed to a heat sinking plate and surrounds a region on the heat sinking plate
a reflection plate disposed in the region surrounded by the mold frame such that the reflection plate can move relative to the heat sinking plate,
 the reflection plate does not extend under the mold frame.
	The closest prior art found was Liu US 2019/0049794 which discloses a backlight module comprising a heat sinking plate 107; a mold frame which is fixed to the heat sinking plate and surrounds a region on the heat sinking plate (plastic frame 101, 1011, 1012, see Figure 1); and a reflection plate 102 disposed in the region surrounded by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875